DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1, 3, 5, 8, 10-19, 21, 23 and 27 are pending in the application.  Claim 2, 4, 6-7, 9, 20, 22 and 24-26 have been cancelled.  Claims 10-19, 21 and 23 are withdrawn from consideration due to Applicant’s elections. 
The amendment to claim 1, filed on 9/23/2022, has been entered in the above-identified application.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 5, 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlen et al. (US Patent No. 5,532,025) in view of Yao (“Corrosion inhibition of carbon steel by polyaniline nanofibers,” see attachment).

Regarding claims 1 and 8, Kinlen teaches corrosion inhibited thin films of metal adhered to an intrinsically conducting polymer containing substrate (Abstract).  Kinlen teaches it has been discovered that an intrinsically conducting polymer is capable of providing corrosion inhibiting properties to a thin film of metal deposited on a substrate where a layer of an intrinsically conducting polymer is provided below the thin film of metal and adhered to the non-exposed surfaces of the thin film of metal (col. 4 lines 6-20).  Kinlen teaches that intrinsically conducting polymers and blends thereof with binder materials find utility as a corrosion inhibitor as an underlayer to an exposed metal surface even when applied or adhered to the non-exposed surface of a metal, and that this is particularly true with respect to thin films of metal that are deposited onto a non-metallic substrate (cols. 7-8 lines 44-27). 

With regard to the claimed limitation “a polyaniline emeraldine base (EB),” Kinlen teaches that examples of suitable intrinsically conducting polymers include polyaniline (among others) (col. 4 lines 42-52).  Kinlen teaches that for example, polyaniline can exist in numerous valence states such as a reduced state (leucoemeraldine), a partially oxidized state (emeraldine) and a fully oxidized state (pernigraniline), and that polyaniline is most conductive in its emeraldine form (+2 electrons) (col. 4 lines 57-61).  Kinlen also teaches that it should be understood that the intrinsically conducting polymer selected can be provided in either a doped or an undoped form before it is blended with a binder material or before it is applied to a metal surface or object, and that if applied in an undoped state, the polymer must be doped or similarly treated to establish the necessary and appropriate electrical conductivity of the ICP so that it is capable of imparting its corrosion resistance properties to the metal surface or object (cols. 4-5 lines 66-8).  Thus, the examiner notes Kinlen implies that the conducting polymer can be applied in the undoped state.  The examiner also notes that the undoped form of polyaniline emeraldine is polyaniline emeraldine base (EB) as claimed.

With regard to the claimed limitation “wherein the thickness of the metal thin film layer is from 1 nm to 300 nm,” Kinlen teaches that the metal layer is typically deposited by the method of electroless deposition, and that a variety of techniques for electroless deposition are known in the art, such as those described in U.S. Pat. No. 4,910,072, the entirety of which is incorporated by reference (col. 7 lines 57-65).  The examiner noes that U.S. Pat. No. 4,910,072 teaches that one aspect of the invention relates to electrolessly-deposited copper coatings that can be both thin, e.g. typically not more than about 1 micrometer thick, and surprisingly resistant to oxidation (col. 5 lines 28-32).

Kinlen does not explicitly disclose wherein the conductive polymer comprises a structure selected from the group consisting of a nanosized structure and a microsized structure, wherein the nanosized structure and the microsized structure comprise a shape selected from the group consisting of a spherical shape, an oval shape, and a rod shape, and wherein the nanosized structure further comprises a shape selected from the group consisting of a nanorod shape, a nanoneedle shape, and a nanofiber shape.  

However, Yao teaches results showing that carbon steel coated with PANI nanofibers has more excellent corrosion protection than that with aggregated PANI (Abstract).  The nanofibers have nearly uniform diameters between 30 and 60 nm with lengths varying from 200 nm to 400 nm (see the first paragraph in Section 3; also Fig. 1a).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the conductive polymer (i.e. the polyaniline) of Kinlen in a form that comprises nanofibers having nearly uniform diameters between 30 and 60 nm with lengths varying from 200 nm to 400 nm (including nanorods) in order to provide excellent corrosion protection for carbon steel, as taught by Yao (see Abstract, Fig. 1a, and the first paragraph in Section 3).  
In addition, the examiner notes that a circular cross-sectional shape would meet the claimed limitation of a spherical shape (i.e. having the form of a sphere or one of its segments).


Regarding claim 3, Kinlen teaches the present method is applicable to any conventional substrate including three-dimensional objects, plates, textiles and fibers (col. 7 lines 52-55).

Regarding claim 5, Kinlen teaches that virtually all metals and metal alloys can be used in conjunction with the invention including silver, aluminum, iron, nickel, copper, zinc, cobalt, lead, iron based alloys such as steel, tantalum, titanium, zirconium, niobium, chromium, and the like, and alloys thereof (col. 6 lines 48-53).

Regarding claim 27, Kinlen teaches that the invention is also directed to the provision of an electronic device, such as an electrocardiograph lead, or conductive circuitry (col. 3 lines 1-7).


Claims 1, 3, 5, 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fahlman et al. (“Corrosion protection of iron/steel by emeraldine base polyaniline: an X-ray photoelectron spectroscopy study,” see attachment dated 9/29/21), in view of Yao (“Corrosion inhibition of carbon steel by polyaniline nanofibers,” see attachment).

Regarding claims 1, 3, 5 and 8, Fahlman et al. (“Fahlman”) teaches that the emeraldine base (EB) form of polyaniline has been used as a corrosion protecting undercoat on steel and iron samples (Abstract).  For instance, Fahlman teaches that experiments were carried out on iron sputtered onto films of EB as well as films of hydrochloric acid doped EB, wherein the polymer films are under the iron films to be protected, not covering them (see the section of “2. Experimental details” on pg. 1323).  Fahlman also teaches that the iron sputtering produced iron films of 350 Å (35 nm as calculated by the examiner) (see same section).

Fahlman does not explicitly wherein the conductive polymer comprises a structure selected from the group consisting of a nanosized structure and a microsized structure, wherein the nanosized structure and the microsized structure comprise a shape selected from the group consisting of a spherical shape, an oval shape, and a rod shape, and wherein the nanosized structure further comprises a shape selected from the group consisting of a nanorod shape, a nanoneedle shape, and a nanofiber shape.  

However, Yao teaches results showing that carbon steel coated with PANI nanofibers has more excellent corrosion protection than that with aggregated PANI (Abstract).  The nanofibers have nearly uniform diameters between 30 and 60 nm with lengths varying from 200 nm to 400 nm (see the first paragraph in Section 3; also Fig. 1a).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the conductive polymer (i.e. the polyaniline) of Fahlman in a form that comprises nanofibers having nearly uniform diameters between 30 and 60 nm with lengths varying from 200 nm to 400 nm (including nanorods) in order to provide excellent corrosion protection for carbon steel, as taught by Yao (see Abstract, Fig. 1a, and the first paragraph in Section 3).  
In addition, the examiner notes that a circular cross-sectional shape would meet the claimed limitation of a spherical shape (i.e. having the form of a sphere or one of its segments).


Regarding claim 27, Yao teaches using carbon steel samples as working electrodes (see Section 2.3). 




Response to Arguments

Applicant’s arguments with respect to claims 1, 3, 5, 8 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        /ELIZABETH C IMANI/Primary Examiner, Art Unit 1789